DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4,9 are objected to because of the following informalities:  
 	For claim 4, the limitation of “air conditional” should be changed to ---air condition---.  
	For claim 9, the limitation of “an air outlet fans” should be changed to ---an air outlet fan---.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: lighting means in claim 1; means for dropping drops of water in claim 7; a lighting means heat sink, heating means in claim 9; stirring element means in claim 11; motor shaft attachment means in claim 12; mechanical coding means in claim 16.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	For claim 1, the limitation of “said controller instructions” (line 11) and “the air flow parameters” (line 33) lack prior antecedent basis. In addition, in line 18, the limitation of “said sensors” is unclear as to which sensors are being referred to due to various types of sensors are being claimed.  In line 27, the limitation of “a watering subsystem” is unclear because is this watering subsystem the same as in line 12 or another watering subsystem?
	For claim 2, the claim is an improper Markush write up. 
	For claim 3, the limitation of “said plant water tank” lacks prior antecedent basis.
	For claim 4, the limitation of “the cold refrigerant gas” lacks prior antecedent basis.
	For claim 5, the limitation of “the process of water evaporation of excess water” lacks prior antecedent basis.
	For claim 9, the limitation of “a lighting means heat sink” is unclear. In addition, the limitation of “the atmosphere”, “said evaporator” and “said heating means” lack prior antecedent basis. The limitation of “the cabinet air inlet the air flows inside said first air tunnel” is unclear because it appears to be a run-on-sentence. The limitation of “a fleece filter” (line 9) is unclear because is this fleece filter the same as the fleece filter claimed in line 3 or another fleece filter? The limitation of “air outlet fans” is unclear because are these air outlet fans the same as the air outlet fans claimed in line 6 or another air outlet fans? 
	For claim 10, the limitation of “said dosing system” lacks prior antecedent basis. 
	For claim 11, the limitation of “a container a cover” is unclear. The limitation of “the fertilizers” and “the bottom portion” lack prior antecedent basis. The limitation of “stirring element means” (line 7) is unclear because is this stirring element means the same as the stirring element means claimed in line 5 or another stirring element means?
	For claim 12, the limitation of “the respective magnet arm”, “the magnet stirring element” and “the fertilizers” lack prior antecedent basis. Noting that applicant claimed “magnets arm” and not “magnet arm”. The limitation of “stirring magnets” is unclear because are these stirring magnets the same as the stirring magnets claimed in line 2 or another stirring magnets? 
	For claim 13, the limitation of “the fertilizers” and “said plant water tank” lack prior antecedent basis.
	For claim 15, the limitation of “the cartridge base corner” and “the stirring direction” lack prior antecedent basis.
	For claim 18, the limitation of “the amount of water vapor”, “the relative humidity”, “the duty cycle” and “the required relative humidity” lack prior antecedent basis.
For claim 19, the limitation of “the result of the analysis” and “the user’s mobile device” lack prior antecedent basis. The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
All other claims depending on one or more of the above rejected claims are also rejected the same. 
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,18,20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wei et al. (CN 201752201 U). NOTE, a machine translation has been provided and will be referred to herein.
 For claim 1, Wei et al. disclose a plant growing device for personal home use in an insulated environment comprising: 
a cabinet (para. 0006-0009) having a cabinet door (para. 0009-0010) and having a plurality of compartments for accommodating different facilities of said plant growing device and a space for plant growth; 
at least one water tank (para. 0010,0016,0017,0019,0047,0049) having water-based solution inside said water tank for said plant growth; 
at least one controller (para. 0008,0021,0034,0037-0041,0054); 
a lighting means (para. 0027-0033,0053) electrically connected to said controller, said lighting means is used for lighting at least one of said compartments according to said controller instructions;
a watering subsystem (para. 0016,0020,0048-0049) electrically connected to said controller; 
environmental sensors (para. 0034,0035,0054) to provide input data about the environmental conditions in said plurality of compartments and in the room where said device is placed (para 0054), where at least one of said compartment is a plant growing space; 
plant sensors (para. 0034,0035,0053,0054) electrically connected to said controller to provide input data about the plant physical parameters; 
water level sensors (para. 0021,0035,0049,0054) where at least one of said sensors is electrically connecting to said controller to provide input data about the watering level in said at least one water tanks; 
a dosing subsystem (para. 0017,0049) controlled by said controller which is used for selectively dispensing/delivering the required amounts of each of a plurality of nutrients into the water-based solution inside the water tank automatically according to the instructions of said controller; 
a climate subsystem (para. 0011,0024,0025,0031,0039,0050,0053,0054) having an air cooler, air humidifier and air heater; said climate subsystem controlled by said controller; 
a watering subsystem (para. 0016,0020,0048-0049) controlled by said controller; 
a communication module (para. 0021,0038,0054) to communicates with at least one database server and at least one mobile device; 30 
wherein, said plant growing device receives constant flow of renewed air from the air surrounding said cabinet though cabinet air inlet (the system constantly flow air into the cabinet); 
said received flow of air is flowing in a predefined path in various components of said climate subsystem, and thereby, the air flow parameters are changed for preventing climate parameters volatility of predefined climate parameters in said cabinet in particular when air cooler is activated, for optimal growth of said plant (functional recitation to which the system in Wei et al. can and does perform the intended function); 
when said air reaches the end of said air path, the air flows outside of said plant growing device from a cabinet air outlet to the surrounding of said plant growing device (para. 0011,0022-0024,0050, inlets and outlets to allow air flows inside and outside of the cabinet).  
For claim 2, Wei et al. disclose the plant growing device according to claim 1, and further disclose wherein said climate parameters selected from a group of CO2 concentration in the air, air humidity and air temperature (para. 0039,0054).  
For claim 18, Wei et al. disclose the plant growing device according to claim 1, and further disclose wherein: said humidifier is automatically controllable by said controller in a way that allows to change the amount of water vapor added to the air inside said cabinet (the humidifier is controlled by the main controller and does performed the function as claimed); and said humidity sensor constantly measures the relative humidity inside said plant growing space and the relative humidity in the incoming air from outside of the plant growing device and respectively adjusts the duty cycle for aid humidifier (as stated in the translation, esp. para. 0054), allowing said plant device to constantly maintain the required relative humidity in said plant growing space.  
For claim 20, Wei et al. disclose the plant growing device according to claim 1, and further disclose wherein: said database server further has a grow recipe database which will allow users to create a common knowledge database for home growers, in an easy to use and accessible manner (para. 0034,0054, a grow recipe is implied in any highly computerized system so as to be able to maintain automatic environmental control for each type of plants being grown therein).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (as above) in view of Dicks (WO 2012072273 A1) and Yoon et al. (KR 20110051934 A). NOTE, machine translations have been provided and will be referred to herein.
 	For claim 3, Wei et al. teach the plant growing device according to claim 1, but are silent about wherein: said device further comprises a water-cooling subsystem for cooling said plant water tank; said water cooling subsystem having an immersed pump, heat-exchanger and at least two water tubes; wherein when the temperature of the water in said plant water tank is above the desired temperature level, said immersed pump flows water from said plant water tank through the heat exchanger from one water tube and back to the water tank through the second water tube in order to maintain the desired water temperature in said water tank.  
 	Dicks teaches a plant growing device comprising a water-cooling subsystem (the refrigeration unit as stated in the translation) for cooling a plant water tank (“fresh water tank” as stated in the translation); said water cooling subsystem having a pump (“one large pump”, “two or more smaller pumps”, “circulating pumps”, “a coolant which is pumped”, “pump pumping coolant for cooling” as stated in the translation), heat-exchanger (implied that a heat-exchanger is included with the refrigeration unit, “air heating and cooling heat exchangers”, “a fan assisted heat exchanger” as stated in the translation) and at least two water tubes (implied that there are tubes, conduits or piping to operate the refrigeration unit); wherein when the temperature of the water in said plant water tank is above the desired temperature level, said pump flows water from said plant water tank through the heat exchanger from one water tube and back to the water tank through the second water tube in order to maintain the desired water temperature in said water tank (functional recitation to which the refrigeration unit and its parts can and does performed the intended function in Dicks’).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to	include a water-cooling subsystem with its equipment or parts as described above from Dicks’ teaching in the plant growing device of Wei et al. in order to provide for cooling control parameter in the cabinet. 
 	The combination of Wei et al. as modified by Dicks is silent about the pump being an immersed pump. 
	Yoon teaches a plant growing device comprising a water-cooling subsystem having an immersed pump (410). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the pump of Wei et al. as modified by Dicks be immersed as taught by Yoon in order to save space by placing the pump inside one of the tanks for cooling. 
	For claim 4, Wei et al. as modified by Dicks and Yoon teach the plant growing device according to claim 3, and further teach wherein: said heat exchanger is connected by an AC tube to an evaporator of an air conditional (AC) which is part of said climate subsystem (as relied on Dicks, these parts are implied equipment in a refrigeration unit as taught in Dicks);31 wherein the cold refrigerant gas that runs through said tube of said AC runs around said first water tube in the opposite direction to the water that flows from said immersed pump (functional recitation to which the refrigeration unit as relied on with Dicks can and does performed the intended function); said first water tube is connected in one end to said immersed pump (as modified with Yoon) and the other end of said first water tube is connected to an inlet of said heat exchanger (functional recitation to which the refrigeration unit as relied on with Dicks and modification with Yoon’s immersed pump can and does performed the intended function); and said second water tube is connected in one end to an outlet of said heat exchanger (functional recitation to which the refrigeration unit as relied on with Dicks and modification with Yoon’s immersed pump can and does performed the intended function); the other end of said second water tube is connected to said plant water tank and is used for returning the cooled water back to said plant water tank (functional recitation to which the refrigeration unit as relied on with Dicks and modification with Yoon’s immersed pump can and does performed the intended function).  
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (as above) in view of Grabell et al. (US 20170013810 A1).
 	For claim 5, Wei et al. teach the plant growing device according to claim 1, but are silent about wherein: said device further comprises an excess water reduction subsystem for collecting drops of waters and accelerating the process of water evaporation of excess water in particular when the air conditioner of said climate subsystem is activated for cooling the plant growth compartment.
Grabell et al. teach a plant growing device comprising an excess water reduction subsystem (para. 0152) for collecting drops of waters and accelerating the process of water evaporation of excess water in particular when the air conditioner of said climate subsystem is activated for cooling the plant growth compartment. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to	include an excess water reduction subsystem as taught by Grabell et al. in the plant growing device of Wei et al. in order to collect excess condensation water and reusing the water for recycling purposes (as taught in Grabell et al.).
For claim 6, Wei et al. as modified by Grabell et al. teach the plant growing device according to claim 5, and further teach (emphasis on Grabell et al. because they were relied on for the excess water reduction subsystem) wherein: said excess water reduction subsystem comprises a water storage tank (para. 0152 of Grabell et al.) for collecting the drops of water that drops from said air conditioner and water heating element located inside said water storage tank wherein, when said heating element is activated said water inside said water storage tank is evaporated and evacuated out of said plant growing device and thus help said plant growing device to dispose of said excess water (functional recitation to which the excess water reduction subsystem can and does perform the intended function).  
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. as modified by Grabell et al. as applied to claims 1,5,6 above, and further in view of Yoon (as above).
For claim 7, Wei et al. as modified by Grabell et al. teach the plant growing device according to claim 6, and further teach (emphasis on Grabell et al. because they were relied on for the excess water reduction subsystem) wherein: said excess water reduction subsystem further comprises a pump (various pumps are employed in Grabell to pump all water or fluids in the system, for example, para. 0151), plurality of water level sensors (para. 0182 of Grabell) and means for dropping drops of water on condenser hot ribs of said air conditioner of said climate subsystem (para. 0152 of Grabell, condensation drain tube). 
However, Wei et al. as modified by Grabell et al. are silent about the pump being immersed. 
Yoon teaches a plant growing device comprising a water-cooling subsystem having an immersed pump (410). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the pump of Wei et al. as modified by Dicks be immersed as taught by Yoon in order to save space by placing the pump inside one of the tanks for cooling.
Wei et al. as modified by Grabell et al. and Yoon are silent about a second immersed pump; when said water storage tank exceed a maximum predetermined level, said second immersed pump is activated for passing water outside of said plant growing device; and wherein, if the water level inside the water tank exceeds a predetermined level, said immersed pump is activated to transfer water from said water tank through a tube to said means for dropping drops of water on the condenser hot ribs of said air conditioner to be evaporated and evacuated out of the plant growing device. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a second immersed pump in the plant growing device of Wei et al. as modified by Grabell et al. and Yoon, since it is has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (depending on the user’s preference to include as many pumps or other equipment as needed because both Wei et al. and Grabell et al. stated that one can user a plurality of pumps, sensors, etc. as needed for the system, thus, if there is a lot of water or fluid being collected, then another tank, pump, sensor, can be employed to accommodate the large amount of water or fluid). St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
The combination of Wei et al. as modified by Grabell et al. and Yoon would result in when said water storage tank exceed a maximum predetermined level, said second immersed pump is activated for passing water outside of said plant growing device; and wherein, if the water level inside the water tank exceeds a predetermined level, said immersed pump is activated to transfer water from said water tank through a tube to said means for dropping drops of water on the condenser hot ribs of said air conditioner to be evaporated and evacuated out of the plant growing device (functional recitation to which, when the second immersed pump is employed, the pump can and does performed the intended function). 
For claim 8, Wei et al. as modified by Grabell et al. and Yoon teach the plant growing device according to claim 7, but are silent about wherein: said means for dropping drops of water on the condenser ribs of said air conditioner has a tray with holes for dropping drops of water on the hot condenser ribs of said air conditioner.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the collection means such as condensation drain tube as taught in Wei et al. as modified by Grabell et al. and Yoon (emphasis on Grabell et al. since they were relied on for the condensation drain tube, para. 0152) with a tray with holes, since a simple substitution of one known equivalent element for another would obtain predictable results (both means for collecting the drops of water would result in the same collection of water for reuse). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (as above) in view of Dicks (as above) and Zhao (WO 03056117 A1). NOTE, a machine translation has been provided and will be referred to herein.
 	For claim 9, Wei et al. teach the plant growing device according to claim 1, and further teach wherein: said various components that said air flow go through in a predefined path (channels and air passages as stated in the translation) comprising said cabinet air inlet (para. 0011,0022-0024,0050), a filter (para. 0024), a first air tunnel (para. 0011,0022-0024,0050-0052), said evaporator (para. 0010,0022,0050), a second air tunnel (para. 0011,0022-0024,0050-0052), at least one heater (para. 0031,0050, 0053), said humidifier (para. 0011,0024,0025,0031,0039,0050,0053,0054), a grow chamber air inlet fan (para. 0024,0050), circulation fans (para. 0025,0050), an outlet suction blower (para. 0050), a lighting means heat sink (para. 0027-0033,0053); wherein flow of air from the atmosphere surrounding said cabinet 33 enters the cabinet air inlet the air flows inside said first air tunnel through the filter and passes to said evaporator for cooling the air if needed and said heating means for heating the air in said cabinet if needed for optimal growth of the plant (functional recitation to which the system of Wei et al. can and does performed the intended use); water vapors generated by said humidifier are added into said air through a humidifier outlet of a vapor tube for humidifying the air if needed for optimal growth of said plant (such is the function of the humidifier, functional recitation to which the system of Wei et al. can and does performed the intended use); said air is then pushed into said plant growth space by said air inlet fan (functional recitation to which the system of Wei et al. can and does performed the intended use); said circulation fans circulate the air inside said plant growth space in order to create homogeneous conditions in the growing chamber with the desired air temperature, CO2 concentration and humidity for optimal growth of said plant (functional recitation to which the system of Wei et al. can and does performed the intended use); said outlet suction blower pushes the air out of the growing chamber through said filter and towards the lighting means heat sink in order to cool and evacuate heat more efficiently (functional recitation to which the system of Wei et al. can and does performed the intended use).  
	However, Wei et al. are silent about fleece filter, a carbon filter, and an air outlet fans to push the air back outside of said cabinet.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the screen filter of Wei et al. with a fleece filter, since a simple substitution of one known equivalent element for another would obtain predictable results (both types of filter would filter out unwanted debris or the like). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
	In addition to the above, Dicks teaches a carbon filter (“active carbon filter” as stated in the translation). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a carbon filter as further taught by Dicks in the plant growing device of Wei et al. in order to, not only filter out unwanted debris or the like, but to also reduce odor due to the carbon. 
	Zhao teaches a plant growing device comprising an air outlet fans to push the air back outside of a building (“The air inlet and outlet fan device (or wind power generation device) installed at the air duct opening or inside the air duct” as stated in the translation). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an air outlet fan as taught by Zhao in the device of Wei et al. in order to push out unwanted or contaminated air from the inside of the cabinet to the outside. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (as above) in view of Kernahan (US 20160021836 A1).
 	For claim 10, Wei et al. teach the plant growing device according to claim 1, and further teach and said dosing system further comprises an electrical conductivity (EC) sensor (para. 0035) connected to said controller to monitor and measure the electrical conductivity in said water-based solution in said 34 water tank. However, Wei et al. are silent about wherein: said dosing subsystem comprises a platform having a plurality of detachable and replaceable cartridges arranged in a spaced-apart relationship, and each being configured to be connected to a respective dosing pump; each of said dosing pump having respective pump tubes; each of said cartridges carries a specific nutrient or mixture of nutrients, at least one cartridge carry a pH stabilizer, such that the dosing system is capable of delivering one or more nutrients simultaneously or sequentially in exact timing and dosage as will be automatically instructed by said controller to said water-based solution inside said water tank.
 	Kernahan teaches a plant growing device comprising a dosing subsystem (fig. 5) comprises a platform (implied that these cartridges have to be mounted or held by some sort of platform, even brackets) having a plurality of detachable and replaceable cartridges (not numbered but can be seen in fig. 5, left corner with labeling such as “phosphate”, “nitrogen”, etc.) arranged in a spaced-apart relationship, and each being configured to be connected to a respective dosing pump (functional recitation to which the cartridges can and do connect to some sort of dosing pump); each of said dosing pump having respective pump tubes (as shown in fig. 5); each of said cartridges carries a specific nutrient or mixture of nutrients (as shown and labeled in fig. 5), at least one cartridge carry a pH stabilizer (as shown in fig. 5), such that the dosing system is capable of delivering one or more nutrients simultaneously or sequentially in exact timing and dosage as will be automatically instructed by said controller to said water-based solution inside said water tank. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the dosing system of Wei et al. with a platform having a plurality of detachable and replaceable cartridges arranged in a spaced-apart relationship, and each being configured to be connected to a respective dosing pump; each of said dosing pump having respective pump tubes; each of said cartridges carries a specific nutrient or mixture of nutrients, at least one cartridge carry a pH stabilizer, as taught by Kernahan in order to provide separate cartridges or containers for a specific nutrient as needed by the plant grown there. 
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. as modified by Kernahan as applied to claims 1 & 10 above, and further in view of Huh et al. (KR 20040056089 A). NOTE, a machine translation has been provided and will be referred to herein.
 	For claim 11, Wei et al. as modified by Kernahan teach the plant growing device according to claim 10, and further teach said dosing cartridge comprises a container (as shown in fig. 5), a cover (as shown in fig. 5, the top wall or cover of the cartridge), a cap (as shown in fig. 5, the nipple-like at the end of each catridge), a check valve with nozzle (para. 0023). However, Wei et al. as modified by Kernahan are silent about wherein: said dosing subsystem further comprises stirring motors for each of said cartridges and a stirring unit assembly; stirring element means, wherein in order to prevent sediments of the fertilizers contained in said cartridges each of said cartridge has a stirring element means; the bottom portion of said stirring unit assembly is connected to a motor shaft of said stirring motors which are controlled by said controller.  
	Huh et al. teach a plant growing device comprising stirring motors (37) and a stirring unit assembly (35,36) inside solution tank (30) to prevent sediments in the tank; the bottom portion of said stirring unit assembly is connected to a motor shaft (implied in the motor and stirrer assembly) of said stirring motors.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ stirring motors and stirring unit assembly as taught by Huh et al. in the dosing system of Wei et al. as modified by Kernahan in order to prevent sediments in the cartridges. 
	For claim 12, Wei et al. as modified by Kernahan and Huh et al. teach the plant growing device according to claim 11, but are silent about wherein: said stirring unit assembly comprises at least two stirring magnets, a rotating magnets arm and a rotating arm support; said rotating magnets arm have holes fitted such that the stirring magnets can be inserted by pressure in said holes; said rotating magnets arm is attached to said arm support; said stirring unit assembly further comprising a motor shaft attachment means to attach said rotating magnets arm to said stirring motors shafts; when at least one of said stirring motors is instructed by the controller to operate said stirring motor, said stirring motor shafts are rotated and thus the respective magnet arm is rotated around the stirring motor shaft; stirring magnets are then also rotated which causes the magnet stirring element inside said cartridge to spin;35 thereby the spin of said stirring element inside said cartridge mixes the fertilizers in said cartridge and thus mixing said nutrient or nutrient mixture or PH stabilizer and preventing sediments of the fertilizers in the bottom surface of said cartridge from reaching said water tank unmixed.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the stirring means with blades and motor and shaft of Wei et al. as modified by Kernahan and Huh et al. with a stirring means that includes at least two stirring magnets, a rotating magnets arm, a rotating arm support, and a motor shaft attachment means that do the function as listed above, since a simple substitution of one known equivalent element for another would obtain predictable results (both types of stirring means would result in the same in that they both will agitate the fluid in the container or cartridge to prevent sedimentation). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
 	For claim 13, Wei et al. as modified by Kernahan and Huh et al. teach the plant growing device according to claim 11, and further teach wherein: said dosing subsystem (as relied on Kernahan) further comprising a nozzle (as shown in fig. 5) for dispensing the fertilizers content that are inside said cartridges to said plant water tank; and said dosing system further comprising valves (para. 0023 of Kernahan), that allows one direction flow of the fertilizers from said cartridge to said water-based solution water tank when said respective cartridge pump (para 0023) is operated.  
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. as modified by Kernahan as applied to claims 1 & 10 above, and further in view of Gagne et al. (US 20170223912 A1).
 	For claim 14, Wei et al. as modified by Kernahan teach the plant growing device according to claim 10, but are silent about wherein: said cartridge further comprises a sediments filter for preventing said nozzle from being clogged by fertilizer's sediments.  
	Gagne et al. teach a plant growing device comprising a cartridge further comprises a sediments filter for preventing said nozzle from being clogged by fertilizer's sediments (para. 0053, tanks are cartridges for solution and particle filter in each tank is the sediments filter; note, the nozzle is not claimed and is part of the functional recitation, thus, the filter in Gagne et al. can performed the intended function).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to	include sediments filter as taught by Gagne et al. in the cartridges of the device of Wei et al. as modified by Kernahan in order to filter out unwanted debris or the like in the cartridges. 
 	For claim 15, Wei et al. as modified by Kernahan and Gagne et al. teach the plant growing device according to claim 14, but are silent about wherein: said sediments filter is a protruded hollow element attached perpendicular to said nozzle having a notch from which said fertilizer content inside said cartridge can pass through to said nozzle; and said sediments filter extends upwards from the cartridge base corner and said notch is not pointing to the stirring direction; thereby, said sediments filter prevents said sediments if exist in said cartridge from clogging said notch.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the sediments filter configuration of Wei et al. as modified by Kernahan and Gagne et al. with one that is a sediments filter with a protruded hollow element attached perpendicular to said nozzle having a notch from which said fertilizer content inside said cartridge can pass through to said nozzle; and said sediments filter extends upwards from the cartridge base corner and said notch is not pointing to the stirring direction; thereby, said sediments filter prevents said sediments if exist in said cartridge from clogging said notch, since a simple substitution of one known equivalent element for another would obtain predictable results (both types of sediments filter would result in removing the sediments in the cartridge). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. as modified by Kernahan and Huh et al. as applied to claims 1,10,11,13 above, and further in view of Balla et al. (DE 102012214710 A1). NOTE, a machine translation has been provided and will be referred to herein.
 	For claim 16, Wei et al. as modified by Kernahan and Huh et al. teach the plant growing device according to claim 13, but is silent about wherein: said dosing subsystem further comprises a mechanical coding means for ensuring that every cartridge is placed in the right order and place in said platform.  
 	Balla et al. teach a garden tool device comprising a mechanical coding means (92a,94a,96a,98a,etc. and various other numerals as stated in the translation) for ensuring that the tool parts are properly installed. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to	
include a mechanical coding means as taught by Balla et al. in the dosing system of Wei et al. as modified by Kernahan and Huh et al. in order to provide instruction to assure that the right amount of dosage is properly given and labeling of each cartridge is correct, since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (as above) in view of Wright (US 2193911 A).
 	For claim 17, Wei et al. teach the plant growing device according to claim 1, but is silent about wherein: said humidifier also having a heater and a humidifier tank that can be automatically filled when needed; wherein when said humidifier is activated said heater is also be activated, the activation of said heater allows the air to absorb a higher amount of water vapor in warm air than in cold air and thus relatively increasing more rapidly the humidity in the fresh or conditioned air that will be flown to said plant growing space.  
	Wright teaches a plant growing device comprising a humidifier (40) having a heater (40) and a humidifier tank (41) that can be automatically filled when needed; wherein when said humidifier is activated said heater is also be activated, the activation of said heater allows the air to absorb a higher amount of water vapor in warm air than in cold air and thus relatively increasing more rapidly the humidity in the fresh or conditioned air that will be flown to said plant growing space (functional recitation to which the humidifier having a heater and a humidifier tank of Wright can and does performed the intended function).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a humidifier having a heater and a humidifier tank as taught by Wright in the device of Wei et al. in order to provide warm moist vapor air in the cabinet. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (as above) in view of Shoham et al. (US 20150250113 A1).
 	For claim 19, Wei et al. teach the  plant growing device according to claim 1, and further teach wherein:37 said device collects sensor data received from said plant sensors (para. 0054). 
 	However, Wei et al. are silent about said data collected from the sensors is sent to a server where it is analyzed using image processing and Artificial Intelligent (Al) algorithms in order to determine whether plant's growth is progressing as expected; based on the results of the analysis said device will do at least one of the following: one, change the required parameters in the grow recipe such as air temperature and humidity, fertilizers quantities, water temperature, water acidity in order to solve the issue by providing the plant with the proper conditions, and second, said server will send instructional data to the user's mobile device that will instruct the user by presenting him with videos and guides for actions that require his intervention.  
 	Shohram et al. teach a system of cultivating aquatic plant comprising data collected from the sensors (para. 0168-0169) is sent to a server where it is analyzed using image processing (para. 0155-0158) and Artificial Intelligent (Al) algorithms (para. 0156,0247,0248) in order to determine whether plant's growth is progressing as expected; based on the results of the analysis said device will do at least one of the following: one, change the required parameters in the grow recipe such as air temperature and humidity, fertilizers quantities, water temperature, water acidity in order to solve the issue by providing the plant with the proper conditions, and second, said server will send instructional data to the user's mobile device that will instruct the user by presenting him with videos and guides for actions that require his intervention (para. 0241-0243).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include image processing and Artificial Intelligent (Al) algorithms as taught by Shohram et al. in the device of Wei et al. in order to provide a fully automated system that adjust the dosage amount and important parameters and alert the user if the system does not provide sufficient amount and correct parameters for the plant grown in the cabinet. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643